                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 1 of 8 Page ID #:101



                                                                                    1 Raffi Kassabian (SBN 260358)
                                                                                      Email: RKassabian@reedsmith.com
                                                                                    2 Steven P. Warner (SBN 159404)
                                                                                      Email: swarner@reedsmith.com
                                                                                    3 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2800
                                                                                    4 Los Angeles, CA 90071
                                                                                      Telephone: +1 213 457 8000
                                                                                    5 Facsimile: +1 213 457 8080
                                                                                    6 Attorneys for Defendant Synchrony Bank
                                                                                    7
                                                                                    8                       UNITED STATES DISTRICT COURT
                                                                                    9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 JOHN KNEISLEY,
                                                                                                                                Case No. 8:19-cv-1853-JLS-KES
                                                                                   12              Plaintiff,                   JOINT RULE 26(f) REPORT AND
REED SMITH LLP




                                                                                   13 vs.                                       EXHIBIT A THERETO
                                                                                   14 SYNCHRONY BANK and DOES 1-20,
                                                                                                                                Compl. Filed:    August 26, 2019
                                                                                   15                    Defendants.            Sched. Conf. Date: December 20, 2019
                                                                                   16                                           Time:                  10:30 a.m.
                                                                                                                                Courtroom:             10A, 10th Fl.
                                                                                   17
                                                                                                                                Honorable Josephine L. Staton
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 8:19-cv-1853-JLS-KES
                                                                                                          JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 2 of 8 Page ID #:102



                                                                                    1        Pursuant to Federal Rules of Civil Procedure, Rule 26(f), Local Rule 26-1, and
                                                                                    2 this Court’s November 1, 2019 Order Setting Scheduling Conference (ECF No. 14),
                                                                                    3 Plaintiff, John Kneisley (“Plaintiff”) and Defendant, Synchrony Bank (“Defendant”),
                                                                                    4 (collectively, the “Parties”), by and through the undersigned, hereby file this Joint
                                                                                    5 Report
                                                                                    6        A.    Statement of the Case
                                                                                    7        On July 24, 2019, Plaintiff informed Defendant via certified mail that Plaintiff
                                                                                    8 refused to pay Plaintiff’s debt to Defendant and that Plaintiff did not want to receive
                                                                                    9 further telephonic communications from Defendant. Said written communication was
                                                                                   10 received by Defendant on August 4, 2019. Thereafter, Defendant continued to collect
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Plaintiff’s debt directly from Plaintiff in violation of both the Rosenthal Fair Debt
                                                                                   12 Collection Practices Act, Cal. Civ. Code § 1788 (“RFDCPA”); and, the Telephone
REED SMITH LLP




                                                                                   13 Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
                                                                                   14        Defendant’s Statement of Case -
                                                                                   15        Synchrony denies that it violated the Telephone Consumer Protection Act
                                                                                   16 (“TCPA”), 47 U.S.C. § 227, or the Rosenthal Fair Debt Collection Practices Act
                                                                                   17 (“RFDCPA”), CAL. CIV. CODE § 1788. Synchrony also denies that Plaintiff is
                                                                                   18 entitled to any relief.    By way of illustrative example, and without limiting
                                                                                   19 Synchrony’s other defenses, Synchrony denies that it called Plaintiff using an
                                                                                   20 Automatic Telephone Dialing System (“ATDS”). Moreover, Plaintiff contractually
                                                                                   21 consented to be called by Synchrony “using all channels of communication and for all
                                                                                   22 purposes,” including “automatic telephone dialing systems and/or an artificial or
                                                                                   23 prerecorded voice” and cannot unilaterally revoke this contractual provision. Reyes v.
                                                                                   24 Lincoln Auto. Fin. Servs., No. 16-2104-CV, 2017 WL 2675363, at *4-7 (2d Cir. June
                                                                                   25 22, 2017).
                                                                                   26        Further, Plaintiff has no Article III standing, as Plaintiff suffered no real,
                                                                                   27 concrete injury as a result of any alleged calls. Spokeo, Inc. v. Robins, 136 S. Ct.
                                                                                   28 1540, 1547, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016).
                                                                                        Case No. 8:17-cv-00201-JLS(KESx)       –1–
                                                                                                           JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 3 of 8 Page ID #:103



                                                                                    1         Nor did Synchrony engage in collection activity that was harassing, oppressive,
                                                                                    2 abusive, unfair, unconscionable, or otherwise in violation of the RFDCPA.
                                                                                    3         B.     Legal Issues
                                                                                    4         The following is a discussion of the legal issues of which the Parties are
                                                                                    5 presently aware at this early stage of the litigation. The Parties waive no rights,
                                                                                    6 claims, defenses, or arguments in the presentation of this discussions.
                                                                                    7         Plaintiff anticipates filing a Motion for Summary Judgment regarding
                                                                                    8 Defendant’s liability pursuant to both the RFDCPA; and, TCPA.
                                                                                    9         Defendant’s Legal Issues -
                                                                                   10         Synchrony believes the case involves the following principal issues: (1)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 whether Synchrony’s alleged conduct violated the TCPA or the RFDCPA; (2) whether
                                                                                   12 Synchrony has defenses to liability under those statute; and (3) whether Plaintiff
REED SMITH LLP




                                                                                   13 sustained any damages as a result of Synchrony’s alleged conduct.
                                                                                   14         At this time, the Parties are not aware of any unusual substantive, procedural, or
                                                                                   15 evidentiary issues.
                                                                                   16         C.     Damages
                                                                                   17         Plaintiff seeks the recovery of statutory damages, attorneys, fees, and costs
                                                                                   18 from Defendant.
                                                                                   19         Defendant’s Statement of Damages
                                                                                   20         Synchrony denies that it caused any damages to Plaintiff and denies that
                                                                                   21 Plaintiff is entitled to any relief.
                                                                                   22         D.     Insurance
                                                                                   23         Plaintiff does not have any applicable insurance policies.
                                                                                   24         Defendant’s Statement regarding Insurance -
                                                                                   25         Synchrony does not believe any insurance policies are relevant to this matter.
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 8:17-cv-00201-JLS(KESx)         –2–
                                                                                                             JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 4 of 8 Page ID #:104



                                                                                    1         E.     Motions (Seeking to Add Other Parties or Claims, File Amended
                                                                                    2                Pleadings, Transfer Venue)
                                                                                              Plaintiff does not anticipate filing a motion to add any other parties or claims at
                                                                                    3
                                                                                        this time, nor does Plaintiff intend to file any additional amended pleadings.
                                                                                    4
                                                                                    5         Defendant’s Motions
                                                                                    6         Synchrony anticipates filing a motion to compel arbitration if this matter is not
                                                                                    7 resolved in the near future. If the case is not moved into arbitration, Synchrony
                                                                                    8 anticipates filing a dispositive motion, as well as motions in limine.
                                                                                    9         F.     Complexity
                                                                                   10         The parties do not believe the facts of this case warrants the use of the Manual
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 for Complex Litigation.
                                                                                   12         G.     Status of Discovery
REED SMITH LLP




                                                                                   13         The Parties have focused their efforts on settlement discussions.          If these
                                                                                   14 discussions are unsuccessful, Plaintiff will propound discovery on December 20,
                                                                                   15 2019.
                                                                                   16         Defendant’s statement regarding the Status of Discovery -
                                                                                   17         At this very early stage of the case, no discovery has been conducted to date.
                                                                                   18 Initial disclosures will be made on January 10, 2020, per the Federal Rules of Civil
                                                                                   19 Procedure and by stipulation of party.
                                                                                   20         H.     Discovery Plan
                                                                                   21         Plaintiff’s discovery will confirm the receipt of Plaintiff’s refusal to pay letter
                                                                                   22 and investigate the various contacts by Defendant following receipt.
                                                                                   23         Defendant’s statement regarding Discovery
                                                                                   24         If the case is not moved into arbitration, Synchrony reserves the right to
                                                                                   25 propound written discovery on Plaintiff and take depositions of Plaintiff and other
                                                                                   26 relevant witnesses.     Synchrony believes that there will be discovery surrounding
                                                                                   27 Plaintiff’s account(s) and the communications associated with the account(s).
                                                                                   28 Synchrony does not believe that phasing of discovery is necessary. Synchrony does
                                                                                        Case No. 8:17-cv-00201-JLS(KESx)         –3–
                                                                                                            JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 5 of 8 Page ID #:105



                                                                                    1 not anticipate any issues related to electronic discovery. Synchrony anticipates that
                                                                                    2 parties will be able to agree on a confidentiality agreement. Synchrony does not
                                                                                    3 require any changes to be made in the timing, form, or requirement for disclosures
                                                                                    4 under Fed. R. Civ. P. Rule 26(a). Synchrony does not request any other orders be
                                                                                    5 entered by the Court at this time.
                                                                                    6          I.    Expert Discovery
                                                                                    7          Plaintiff does not anticipate utilizing an expert but may need an expert
                                                                                    8 regarding Defendant’s dialing technology.
                                                                                    9          Defendant’s statement regarding Expert Discovery
                                                                                   10          Synchrony does not anticipate the need for expert witnesses at this time, but
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 reserves the right to designate and use such witnesses in the future as the need arises.
                                                                                   12          As to time of experts, see Exhibit A.
REED SMITH LLP




                                                                                   13          J.    Dispositive Motions
                                                                                   14          Plaintiff will file a Motion for Summary Judgment regarding Plaintiff’s
                                                                                   15 RFDCPA; and, TCPA claims as Plaintiff does not believe any triable issues of fact
                                                                                   16 exist.
                                                                                   17          Defendant’s statement regarding Dispositive Motions
                                                                                   18          Based upon what is known at this time, Synchrony believes that possible issues
                                                                                   19 and claims for dispositive motions could be whether Plaintiff effectively revoked
                                                                                   20 consent, and/or whether Synchrony utilized an ATDS as that term is defined by the
                                                                                   21 TCPA. Synchrony reserves the right to file dispositive motions as appropriate based
                                                                                   22 upon the factual and legal issues that develop as this matter progresses.
                                                                                   23          K.    Alternative Dispute Resolution (“ADR”) Procedure Selection:
                                                                                   24          Plaintiff is amenable to ADR Procedure No. 3.
                                                                                   25          Defendant’s statement regarding ADR
                                                                                   26          Synchrony would select ADR Procedure No. 3. Synchrony anticipates filing a
                                                                                   27 motion to compel arbitration if this matter is not resolved in the near future.
                                                                                   28
                                                                                        Case No. 8:17-cv-00201-JLS(KESx)         –4–
                                                                                                             JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 6 of 8 Page ID #:106



                                                                                    1        L.     Settlement Efforts:
                                                                                    2        The Parties are engaged in on going settlement discussions.
                                                                                    3        M.     Preliminary Trial Estimate:
                                                                                    4        Plaintiff believes this trial will last one to two days and requests a bench trial.
                                                                                    5        Defendant’s statement regarding Preliminary Trial Estimate -
                                                                                    6        Synchrony anticipates one to two days for trial.
                                                                                    7        N. Trial Counsel
                                                                                    8        Trial counsel for Plaintiff is Matthew M. Loker, Esq.
                                                                                    9        Defendant’s statement regarding Trial Counsel
                                                                                   10        Trial Counsel for Synchrony: Synchrony anticipates that Raffi Kassabian and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Steven Warner will be trial counsel for this matter.
                                                                                   12        N.     Independent Expert or Master
REED SMITH LLP




                                                                                   13        Plaintiff does not believe the use of an independent expert or master is
                                                                                   14 necessary in this action.
                                                                                   15        Defendant’s statement regarding Expert Master -
                                                                                   16        At this stage of the case, the Defendant does not see a need for appointing a
                                                                                   17 master pursuant to Federal Rule of Civil Procedure, Rule 53, or an independent
                                                                                   18 scientific expert.
                                                                                   19        O.     Other Issues
                                                                                   20        Plaintiff is not aware of any other issues.
                                                                                   21        Defendant’s statement regarding Other Issues
                                                                                   22        For Synchrony, none at this time.
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 8:17-cv-00201-JLS(KESx)         –5–
                                                                                                            JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 7 of 8 Page ID #:107



                                                                                    1 DATED: December 9, 2019
                                                                                    2                                                         KAZEROUNI LAW GROUP, APC
                                                                                    3
                                                                                    4                                                        By: ___/s/ Matthew M. Loker___
                                                                                    5                                                              MATTHEW M. LOKER, ESQ.
                                                                                                                                                    ATTORNEY FOR PLAINTIFF
                                                                                    6
                                                                                    7                                                                        REED SMITH LLP
                                                                                    8                                             By:                  /s/ Steven Warner
                                                                                    9                                                                RAFFI KASSABIAN, ESQ.
                                                                                                                                                     STEVEN WARNER, ESQ.
                                                                                   10                                                             ATTORNEY FOR SYNCHRONY
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
                                                                                                              SIGNATURE CERTIFICATION
REED SMITH LLP




                                                                                   13
                                                                                              Pursuant to Section 2(f)(44) of the Electronic Case Filing Administrative
                                                                                   14
                                                                                        Policies and Procedures Manual, I hereby certify that the content of this document is
                                                                                   15
                                                                                        acceptable to all defense counsel, and that I have obtained their authorization to affix
                                                                                   16
                                                                                        electronic signatures to this document.
                                                                                   17
                                                                                   18
                                                                                        DATED: December 9, 2019
                                                                                   19
                                                                                   20                                                         KAZEROUNI LAW GROUP, APC

                                                                                   21
                                                                                   22                                                        By: ___/s/ Matthew M. Loker___
                                                                                                                                                   MATTHEW M. LOKER, ESQ.
                                                                                   23                                                               ATTORNEY FOR PLAINTIFF
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 8:17-cv-00201-JLS(KESx)          –6–
                                                                                                            JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
                                                                                   Case 8:19-cv-01853-JLS-KES Document 16 Filed 12/09/19 Page 8 of 8 Page ID #:108



                                                                                    1                                    EXHIBIT A
                                                                                    2          PROPOSED SCHEDULE OF PRETRIAL AND TRIAL DATES
                                                                                      CASE NAME: JOHN KNEISLEY, v. SYNCHRONY BANK CASE NO. 8:19-CV-
                                                                                    3 1853-JLS-KES
                                                                                    4                                                     Plaintiff(s)   Defendant(s)
                                                                                                  Matter                 Deadline
                                                                                    5                                                       Request        Request
                                                                                         Last Day to File Motions                        February 18,    February 18,
                                                                                    6                              Scheduling Conference
                                                                                         to Add Parties and Amend                        2020            2020
                                                                                                                     Date plus 60 Days
                                                                                    7    Pleadings
                                                                                         Fact Discovery Cut-Off     18 weeks before the Monday,          Monday,
                                                                                    8                                   Final Pretial    October 5,      October 5,
                                                                                    9                              Conference (“FPTC”) 2020              2020
                                                                                         Last Day to Serve Initial                       Monday,         Monday,
                                                                                   10                               16 weeks before the
                                                                                         Expert Reports                                  October 19,     October 19,
                                                                                                                           FPTC
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                    2020            2020
                                                                                         Last Day to File Motions                        Monday,         Monday,
                                                                                   12                               16 weeks before the
                                                                                         (Except Daubert and all                         October 19,     October 19,
REED SMITH LLP




                                                                                                                           FPTC
                                                                                   13    other Motions in Limine)                        2020            2020
                                                                                   14    Last Day to Serve                               Thursday,       Thursday,
                                                                                                                    12 weeks before the
                                                                                         Rebuttal Expert Reports                         November        November
                                                                                   15                                      FPTC
                                                                                                                                         19, 2020        19, 2020
                                                                                         Last Day to Conduct                             Friday,         Friday,
                                                                                   16                                9 weeks before the                  December 4,
                                                                                         Settlement Proceedings                          December 4,     2020
                                                                                   17                                      FPTC
                                                                                                                                         2020
                                                                                         Expert Discovery Cut-Off                        Friday,         Friday,
                                                                                   18                                8 weeks before the                  December 4,
                                                                                                                                         December 4,     2020
                                                                                   19                                      FPTC
                                                                                                                                         2020
                                                                                   20    Last Day to File Daubert                        Friday,         Friday,
                                                                                                                     7 weeks before the
                                                                                         Motions                                         December        December
                                                                                   21                                      FPTC
                                                                                                                                         11, 2020        11, 2020
                                                                                   22    Last Day to File Motions                        Tuesday,        Tuesday,
                                                                                                                     4 weeks before the
                                                                                         in Limine (excluding                            January 19,     January 19,
                                                                                   23                                      FPTC
                                                                                         Daubert Motions)                                2021            2021
                                                                                   24    Final Pre-Trial                                 February 19,    February 19,
                                                                                         Conference (Friday at              n/a          2021            2021
                                                                                   25    10:30 a.m.)
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 8:19-cv-1853-JLS-KES
                                                                                                           JOINT RULE 26(f) REPORT AND EXHIBIT A THERETO
